Citation Nr: 0322155	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the distal tibia and fibula, left 
leg, with fusion of the interphalangeal joint of the left 
great toe, currently rated 40 percent disabling, to include 
whether a July 1993 termination of a 100 percent pre-
stabilization rating for the condition was proper.

2.  Entitlement to special monthly compensation for loss of 
use of the left foot.

3.  Entitlement to an (increased) compensable rating for 
donor scars of the right thigh and iliac crest.

4.  Entitlement to service connection for a right hip 
disorder on a secondary basis.

5.  Entitlement to service connection for a low back disorder 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Neal M. Lerer, Attorney 



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim for 
an increased rating for residuals of a fracture of the left 
leg with ankylosis of the left ankle and great toe, and 
superficial peroneal and tibial nerve sensory loss, and donor 
scars of the right thigh and right iliac crest, and denied a 
claim for special monthly compensation for loss of the use of 
the left foot.  These issues were remanded by the Board in 
December 1997.  

That Board remand also pointed out that an October 1993 RO 
decision that terminated a 100 percent pre-stabilization 
rating for the veteran's service-connected left leg and ankle 
condition had never become final, and that the veteran was 
seeking secondary service connection for low back and right 
hip disabilities on a secondary basis.  All these matters 
were referred to RO for appropriate action.  The veteran has 
subsequently perfected appeals with regard to all issues 
listed above.  The Board has construed his testimony given 
during a hearing before a Veterans Law Judge sitting at the 
RO in August 2001 as a substantive appeal concerning the 
issues of service connection for low back and right hip 
disabilities on a secondary basis.  

During the August 2001 hearing the veteran referenced his 
left hip.  It is unclear whether he is claiming service 
connection for a left hip disorder.  It is requested that the 
RO contact the appellant in order to clarify this matter and, 
thereafter, take the appropriate actions.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded. This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The regulations implementing the VCAA 
were adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

A review of the record reflects that the claims have not been 
developed in accordance with the provisions of the VCAA.  See 
also Disabled American Veterans et. al v. Secretary Of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 
2003).

A determination has been made that additional development is 
necessary in the current appeal.  Also, the regulations for 
evaluation of skin disabilities, to include scars, were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  The RO has not had the opportunity to 
review the veteran's claim in conjunction with the revised 
rating criteria.  

For the above reason, this case must be remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations:  

a)  A VA examination by a neurologist to 
determine the severity of any 
neurological disability associated with 
residuals of the fracture of the left 
distal tibia and fibula, the residuals of 
the fusion of the left first toe, 
interphalangeal joint, and the donor cite 
scars, right thigh and iliac crest.  The 
claims folder must be made available to 
the examiner for review.  All tests 
deemed necessary should be performed.  

Request the examiner to identify all 
nerves involved, and all associated 
neurological symptoms and indicate 
whether there is complete paralysis of 
the external popliteal nerve (common 
peroneal) and consequent footdrop, 
accompanied by characteristic organic 
changes.  The examination report should 
contain a complete rationale for any 
opinion expressed. 

b)  A VA examination by an orthopedist to 
determine the nature and severity of the 
residuals of the fracture of the left 
distal tibia and fibula, the residuals of 
the fusion of the left first toe, 
interphalangeal joint, and the donor site 
scars, right thigh iliac crest, and the 
nature, severity and etiology of any low 
back and right hip disabilities.  The 
claims folder must be made available to 
the examiner.  In addition to x-rays, any 
other testing or specialized examinations 
deemed necessary should be completed.  
Request the examiner to obtain a detailed 
occupational history.  It is requested 
that the examiner conduct leg 
measurements and range of motion testing 
of all involved joints and include what 
is considered in degrees to be the normal 
range of motion of the involved joints.  
Request the orthopedist to determine 
whether the service connected 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

Ask the examiner to provide a complete 
description of all scars, including the 
donor cite scars.  The examiner should 
also provide an opinion as to whether the 
veteran's service-connected disability of 
the right lower extremity results in a 
loss of use of the right foot.  The 
examiner should comment specifically 
regarding whether the remaining function 
would be equally served by an amputation 
stump with prosthesis (i.e. whether 
balance, propulsion, etc. could be 
accomplished equally well by an 
amputation stump with prosthesis).

Request the examiner to render an opinion 
as to whether it is as likely as not that 
the veteran's service connected 
disorders, to include any associated 
altered gait, caused or aggravates any 
low back or right hip disorders 
diagnosed.  

The examination report should contain a 
complete rationale for all opinions 
expressed.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of the revised 
rating criteria for skin disorders and 
38 C.F.R. § 3.321(b).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, containing notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
added to the record since the last 
supplemental statement of the case and 
the revised rating criteria for skin 
disorders.  An appropriate period of time 
should be allowed for response

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



			
	G. H. SHUFELT	THOMAS J. DANNAHER
	Veterans Law Judge,	Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals


		
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

